DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-20 responded on April 12, 2021 are pending, claims 1-10, 12 are amended and claims 14-20 are new.
Response to Arguments
Applicant's arguments, see pg. 6, filed April 12, 2021, with respect to the rejection(s) of claim(s) 5-6 under 35 USC § 112(b) have been fully considered and they are persuasive. Therefore, the rejection is withdrawn.
Applicant's arguments, see pg. 7, filed April 12, 2021, with respect to the rejection(s) of claim(s) 1-7 and 12-13 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued the spatial domain and sub-domain are unrelated with the domain disclosed by Sajadieh and Seol. There is no further limitation recited in the claim that the each antenna in the antenna array is driven by a separate port, the beams that are formed have horizontal and vertical angular spread or coverage over its domain see specification pg. 9 or what the domain is formed. In addition, a set of beams forming a spatial domain and a subset of beams forming a subset of spatial 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sajadieh et al. (US 2015/0043439 A1, hereinafter " Sajadieh ") in view of Seol et al. (US 9,362,994 B2, hereinafter "Seol").
Regarding claim 1, Sajadieh discloses a method involving a MIMO communications system including a phased array antenna system for establishing communication with a terminal located within a spatial domain covered by the
MIMO communications system, said method comprising:
defining a plurality of sub-domains within the spatial domain (Sajadieh, Fig. 1 [0017-19] a measurement set and/or coordinating set (i.e. spatial domain) may comprise all of the beams 114 or a group of the beams (i.e. sub-domain). A transmitting set may be a subset of the beams 114 to reduce cross-beam interference);
for each sub-domain, defining a corresponding set of analog phase weights to be applied by the phased array antenna system for directing beams towards that sub-(Sajadieh, Fig. 3 [0019] The received precoding matrix indicator (PMI), weighted by wk for M active beams corresponding to the antenna elements);
selecting each sub-domain among the plurality of sub-domains and for each selected sub-domain (Sajadieh, [0019] a subset of antenna elements (i.e. sub-domain) may be chosen for transmission and the training phase may start to be processed):
(a) in the phased array antenna system, applying the set of analog phase weights for that selected sub-domain (Sajadieh, [0018, 0019] eNB may determine which beam  is the strongest beam (i.e. selected subdomain) for transmission to selected UE, recoding weights over the antenna element);
(b) performing channel sounding with the terminal while that sub-domain is selected (Sajadieh, [0018, 0019] the beams to be identified may be identified based at least in part on a coarse representation of a channel of UE via a limited set of antenna elements which are selected as the subset for the training instead of obtaining channel measurements); and
(c) receiving feedback from the terminal for that selected sub-domain (Sajadieh, [0019] the training signals are received at UE which processes the CSI information and feeds the CSI information back to eNB); and
after selecting all sub-domains of the of plurality of sub-domains and from the feedback received from the terminal, identifying among the plurality of sub-domains, a best sub-domain and identifying a best precoding matrix that in combination with the best sub-domain provides a best communication channel for the terminal (Sajadieh, [0021] antenna elements (i.e. sub-domain) are selected as the subset for training then identify a best beam for a given user equipment for transmission and forming the precoding matrix is the weight over antenna element (i.e. sub-dumain)).
Sajadieh discloses the method in general, but does not explicitly disclose performing the steps successively. 
Seol from the same field of endeavor discloses in succession, selecting each sub-domain among the plurality of sub-domains and for each selected sub-domain (Seol, Col. 9 Ln. 1-7 plurality of beams are transmitted by sweeping them successively):
(a) in the phased array antenna system, applying the set of analog phase weights for that selected sub-domain (Seol, Col. 6 Ln. 10-13 & Col.8 Ln. 7-10 form a beam in a specific direction, disclose using phase shifters which are done applying weight);
(b) performing channel sounding with the terminal while that sub-domain is selected (Seol, Col. 9 Ln. 15-19 the mobile station located within the cell measures the channel quality of a reference signal in each transmission); and
(c) receiving feedback from the terminal for that selected sub-domain (Seol, Col. 9 Ln. 15-19 the mobile station located within the cell reports the measurements to the base station).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam transmission disclosed by Sajadieh and hybrid beamforming disclosed by Seol with a 
Regarding claim 16, Sajadieh discloses wherein the phased array antenna system has a plurality of ports and an array of antenna elements, and said method further comprises:
defining a plurality of sub-arrays within the array of antenna elements, each subarray of the plurality of sub-arrays associated with a different port among the plurality of ports (Sajadieh, [0017] a diagram of a large antenna array having multiple directive beams as transmission points suitable for cooperative multiple beam transmission); and
wherein defining for each sub-domain the corresponding set of analog phase weights to be applied by the phased array antenna system is for causing each sub-array of the plurality of sub-arrays to direct a beam towards that sub-domain (Sajadieh, [0017] Antenna array may be located within a given cell 116 of a cellular network or wideband wide area network (WWAN), or alternatively may be physically located at a vertex of cell).
Regarding claim 2, Sajadieh discloses further comprising using the best communication channel to carry out data communication with the terminal (Sajadieh, [0020] the best beam index, m0 for the best and/or strongest beam determined by the extent of alignment between wk and each ɸM active beams).
Regarding claim 3, Sajadieh discloses wherein using the best communication channel to carry out data communication with the terminal comprises employing the best precoding matrix in the phased array antenna system, and applying the set of analog phase weights for the identified best sub-domain (Sajadieh, [0018, 0019] eNB may determine which beam  is the strongest beam for transmission to selected UE, recoding weights over the antenna element).
Regarding claim 4, Sajadieh discloses further comprising, after identifying the best sub-domain and the best precoding matrix, and wherein using the best communication channel to carry our data communication with the terminal comprises applying the revised set of analog phase weights by the phased array antenna system (Sajadieh, [0017-18] a measurement set and/or coordinating set may comprise all of the beams or a group of the beams. A transmitting set may be a subset of the beams to reduce cross-beam interference).
Regarding claim 5, Sajadieh discloses using the best communication channel to carry out data communication with terminal but does not discloses wherein does not directly use the identified best precoding matrix to perform any beam steering. 
Seol from the same field of endeavor discloses wherein using the best communication channel to carry out data communication with the terminal does not directly use the identified best precoding matrix to perform any beam steering (Seol, Col. 9 Ln.15-20 If the MS does not support Rx beamforming, the MS measures the channel quality of a reference signal in each transmission beam and reports the measurements to the BS).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam transmission disclosed by Sajadieh and hybrid beamforming disclosed by Seol with a motivation to make this modification in order to improve performance in an analog Tx-Rx beam pair selected from among analog Tx and Rx beams by additional digital MIMO/BF processing (Seol, Col. 8 Ln. 62-63).
Regarding claim 6, Sajadieh discloses using the best communication channel to carry out data communication with terminal but does not discloses wherein does not directly use any best precoding matrix to perform any beam steering. 
Seol from the same field of endeavor discloses wherein using the best communication channel to carry out data communication with the terminal does not directly use any best precoding matrix to perform any beam steering (Seol, Col. 9 Ln. 15-20 If the MS does not support Rx beamforming, the MS measures the channel quality of a reference signal in each transmission beam and reports the measurements to the BS).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam transmission disclosed by Sajadieh and hybrid beamforming disclosed by Seol with a motivation to make this modification in order to improve performance in an analog Tx-Rx beam pair selected from among analog Tx and Rx beams by additional digital MIMO/BF processing (Seol, Col. 8 Ln. 62-63).
(Sajadieh, [0024] Each CSI process may be associated with a CSI-RS and a CSI-interference measurement (CSI-IM)).
Regarding claim 12, Sajadieh discloses wherein the feedback from the terminal includes a Precoding Matrix Indicator (PMI) (Sajadieh, [0019] The training signals are received at antenna of UE which processes the CSI information and feeds the CSI information back to eNB and the PMI from the feed information).
Regarding claim 13, Sajadieh discloses channel signal to noise ration but does not explicitly disclose wherein the feedback from the terminal also includes a Channel Quality Indicator (CQI).
Seol from the same field of endeavor discloses wherein the feedback from the terminal also includes a Channel Quality Indicator (CQI) (Seol, Col. 11 Ln. 1-5 an effective CINR or Channel Quality Indication).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam transmission disclosed by Sajadieh and hybrid beamforming disclosed by Seol with a motivation to make this modification in order to improve performance in an analog Tx-Rx beam pair selected from among analog Tx and Rx beams by additional digital MIMO/BF processing (Seol, Col. 8 Ln. 62-63).
Regarding claim 17, Sajadieh discloses wherein the phased array antenna system comprises an antenna array having M antenna elements and wherein each sub-array of the plurality of sub-arrays has N antenna elements, wherein M and N are (Sajadieh, Fig. 3-4 an example of 5 (i.e. L)X4 (i.e. N)= 20 (i.e. M)).
Regarding claim 18, Sajadieh discloses wherein the plurality of sub-arrays consists of L sub-arrays, and wherein L is an integer (Sajadieh, Fig. 3-4 an example of 5 (i.e. L)X4 (i.e. N)= 20 (i.e. M)).
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sajadieh et al. (US 2015/0043439 A1, hereinafter " Sajadieh ") in view of Seol et al. (US 9,362,994 B2, hereinafter "Seol") and Na et al. (US 2020/0304190 B1, hereinafter "Na").
Regarding claim 8, Sajadieh does not explicitly disclose wherein performing channel sounding with the terminal while a sub-domain is selected involves non-precoded reference signal transmission.
Na from the same field of endeavor discloses wherein performing channel sounding with the terminal while a sub-domain is selected involves non-precoded reference signal transmission (Na, [0070] The CSI feedback may be CSI feedback information that is not precoded (that is, the above-mentioned class-A CSI report)  ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam transmission disclosed by Sajadieh and hybrid beamforming disclosed by Na with a motivation to make this modification in order to improve the throughput of the system when the data for mobile stations increases (Na, [0003]).

Na from the same field of endeavor discloses wherein performing channel sounding with the terminal while a sub-domain is selected involves Class-A transmission (Na, [0070] The CSI feedback may be CSI feedback information that is not precoded (that is, the above-mentioned class-A CSI report)  ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam transmission disclosed by Sajadieh and hybrid beamforming disclosed by Na with a motivation to make this modification in order to improve the throughput of the system when the data for mobile stations increases (Na, [0003]).
Regarding claims 10 and 11, Sajadieh discloses channel sounding in general, but does not explicitly disclose Class-B transmission. 
Na from the same field of endeavor discloses wherein performing channel sounding with the terminal while a sub-domain is selected involves Class-B transmission. (Na, [0070] or may be CSI feedback information that has been subjected to beamforming (that is, the above-mentioned class-B CSI report)  ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam transmission disclosed by Sajadieh and hybrid beamforming disclosed by Na with a motivation to make this modification in order to improve the throughput of the system when the data for mobile stations increases (Na, [0003]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sajadieh et al. (US 2015/0043439 A1, hereinafter " Sajadieh ") in view of Seol et al. (US 9,362,994 B2, hereinafter "Seol") and Chen et al. (US 2018/0233820 A1, hereinafter "Chen")
Regarding claim 20, Sajadieh does not explicitly discloses wherein each sub-array of the plurality of sub-arrays includes N/2 antenna elements having a first polarization and N/2 elements having a second polarization that is orthogonal to the first polarization.
	Chen from the same field of endeavor discloses wherein each sub-array of the plurality of sub-arrays includes N/2 antenna elements having a first polarization and N/2 elements having a second polarization that is orthogonal to the first polarization (Chen, [0034] dual-polarized antennas 11, an antenna unit 12 in the first polarization direction and an antenna unit 13 in the second polarization direction are separately connected to one transceiver (TRX) 14. Four antenna array elements in the antenna unit 12 in the first polarization direction are set to have a first antenna downtilt and serve a first sector, and four antenna array elements in the antenna unit 13 in the second polarization direction are set to have a second antenna downtilt and serve a second sector. The first antenna downtilt and the second antenna downtilt refer to angles between the horizon and beams radiated by the antenna array elements that are in a direction perpendicular to the horizon).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple beam .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415